Citation Nr: 1011020	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an effective date earlier than October 23, 
1996, for the grant of service connection for schizoaffective 
disorder with depressive symptoms.  

2.  Entitlement to an increased initial rating for 
schizoaffective disorder with depressive symptoms, rated as 
30 percent for the period prior to November 28, 2006 and 100 
percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
February 1956.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which in 
pertinent part granted entitlement to service connection for 
schizoaffective disorder with depressive symptoms and 
assigned an initial 30 percent rating, effective from October 
23, 1996.   

The RO issued a rating decision in December 2008 that 
increased the disability rating to 100 percent effective from 
November 28, 2006.  However, the claim for increased rating 
prior to that date remains open on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

In the January 2010 appellant's brief, the Veteran's 
representative argued that the RO's reliance on a January 
1981 VA psychiatric examination to deny the claim for service 
connection for a psychiatric disorder contained clear and 
unmistakable error (CUE).  This issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The Board notes that the current claim for an earlier 
effective date for the grant of service connection for 
schizoaffective disorder is not inextricably intertwined with 
the newly raised claim for CUE.  Two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  A decision with 
respect to the claim for an earlier effective date in this 
appeal does not preclude the finding of CUE in the February 
1981 rating decision.  In addition, the Court of Appeals for 
Veterans Claims (Court) has held that an earlier effective 
date claim and a claim of CUE are different, mutually 
exclusive routes to the goal of determining an effective 
date.  Flash v. Brown, 8 Vet. App. 332 (1995).  Given the 
nature of the issue on appeal, the determination of whether 
an earlier effective date is warranted for the grant of 
service connection for schizoaffective disorder does not 
affect the determination of whether the February 1981 rating 
decision contains CUE.  Accordingly, the Board will proceed 
with the appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was 
initially denied in an unappealed final January 1984 Board 
decision; a request to reopen the previously-denied claim was 
denied by the Board in October 1996.  

2.  The Veteran submitted additional evidence in support of 
his claim on October 23, 1996, which was treated as a new 
claim to reopen.

3.  The claim for service connection was reopened in an 
August 2005 Board decision; the evidence warranting reopening 
of the claim did not include service department records.

4.  The currently-assigned effective date of October 23, 1996 
is the later of the date entitlement to the benefit was shown 
or the date a valid claim for service connection was 
received.

5.  Prior to November 28, 2006 the Veteran's schizoaffective 
disorder with depressive symptoms approximated occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but not reduced 
reliability and productivity.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
23, 2006, for the grant of service connection for 
schizoaffective disorder with depressive symptoms are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c)(3), 3.400 (2009).

2.  The criteria for a rating in excess of 30 percent for 
schizoaffective disorder with depressive symptoms prior to 
November 28, 2006 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9211 
(1997-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the effective date 
and initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required, and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided a proper VA examination in response to his claim.  
Because the issue herein decided involves retrospective 
consideration for earlier rating, the Veteran's current 
symptoms are not relevant and remand for additional 
examination at this point would not provide evidence 
supportive of the Veteran's claim on appeal. Remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

II.  Analysis

Effective Date of Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may be granted for any 
disease initially diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110.  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim "will be 
the date of receipt of the original claim or the date the 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The effective date of an award of service connection based on 
new and material evidence received after a final adjudication 
will be the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records, in which 
case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Analysis

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for 
schizoaffective disorder with depressive symptoms.  In the 
October 2007 substantive appeal he specifically argued that 
service connection should be warranted from 1980 when he 
first filed a claim for service connection for a psychiatric 
disorder.  

The Veteran's initial claim for entitlement to service 
connection for a psychiatric disorder was received in 
November 1980.  The claim was denied in a January 1984 Board 
decision.  The Veteran did not appeal the denial of the 
claim, and the January 1984 Board decision became final.  See 
38 C.F.R. § 20.1100.

In June 1989, the Veteran filed a claim to reopen the 
previously denied claim for  service connection for a 
psychiatric disorder.  The RO denied the claim and an appeal 
was perfected and then remanded by the Board for additional 
evidentiary development in May 1992.  In a decision issued on 
October 31, 1996, the Board found that the record did not 
contain new and material to reopen the previously denied 
claim and the claim to reopen was denied.  The Veteran did 
not appeal, and the Board's decision accordingly became 
final.  See 38 C.F.R. § 20.1100.

On October 23, 1996, prior to the issuance of the Board's 
October 1996 decision, the Veteran submitted additional 
evidence in support of his claim to the RO.  The evidence, 
consisting of a statement in support of the claim and a 
letter from the Veteran's VA physician was received by the 
Board on October 25, 1996.  A February 1997 letter from the 
Board notified the Veteran that the additional evidence he 
provided in October 1996 was not submitted in a timely manner 
under 38 C.F.R. § 20.1304(b), and was not considered by the 
Board in its October 1996 decision.  The additional evidence 
was referred back to the RO and treated as a new claim to 
reopen.  

The October 1996 claim to reopen was denied by the RO in a 
July 1997 rating decision and appealed to the Board.  In 
August 2005, the Board found that the October 1996 letter 
from the Veteran's VA physician constituted new and material 
evidence, and the claim for service connection for a 
psychiatric disorder was reopened.  The reopened claim was 
then remanded for additional development.  

In a September 2006 decision the Board granted entitlement to 
service connection for a psychiatric disorder, specifically 
schizoaffective disorder.  The RO implemented the Board's 
decision in an October 2006 rating decision granting service 
connection for schizoaffective disorder with depressive 
symptoms and assigned an initial 30 percent evaluation, 
effective October 23, 1996.  

The effective date of an award of service connection based on 
new and material evidence received after a final adjudication 
will be the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records, in which 
case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the new and material evidence used to reopen 
the Veteran's claim did not consist of service department 
records.  The Board reopened the claim for service connection 
for a psychiatric disorder in August 2005 based on the 
October 1996 letter from the Veteran's VA physician which 
suggested a link between the Veteran's current psychiatric 
illness and service.  The Board noted that the Veteran's 
February 1956 separation examination indicated that he had 
been hospitalized during service for a psychiatric 
evaluation, however, this service record was present at the 
time of the Board's initial denial of the claim in January 
1984 and was not new and material evidence.  

Although the Veteran alleges that the grant of service 
connection for schizoaffective disorder should date from 
1980, and the date he initially filed a claim for service 
connection, 38 C.F.R. § 3.400(q)(2) is clear that the 
effective date for an award of service connection based on 
new and material evidence received after a final denial is 
the later of the date entitlement arose or the date the claim 
was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  

The effective date of service connection for a reopened claim 
cannot be the date of receipt of the claim that was 
previously and finally denied.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (holding that "the effective date of award 
for service connection is not based on the date of earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application on which service connection was 
eventually awarded was filed with VA").

Similarly, where a prior unappealed decision becomes final 
and binding on a veteran, the effective date of a subsequent 
award of service connection is the date of receipt of a 
reopened claim, not the date of receipt of the original 
claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. 
West, 13 Vet. App. 442 (2000).

Therefore, even if the Board concluded that entitlement to 
service connection for schizoaffective disorder arose in 
1980, the Veteran's claim to reopen was not received until 
October 23, 1996, and this constitutes the later of the two 
possible dates.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Pursuant to that authority, the Board finds that there is no 
legal basis by which an effective date for the grant of 
service connection earlier than October 23, 1996 can be 
assigned; hence, the claim for an earlier effective date must 
be denied.  38 C.F.R. § 3.400(b)(2)(i).  

Increased Initial Rating

Legal Criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA also will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

During the pendency of this claim, the criteria for 
evaluating psychiatric disabilities were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Prior to November 7, 1996 schizoaffective disorder was rated 
under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  Under those criteria, a rating of 100 percent is 
assigned with active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A rating of 70 
percent is assigned with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A rating of 50 percent is assigned with 
considerable impairment of social and industrial capability.  
A rating of 30 percent is assigned with definite impairment 
of social and industrial capability.  

Effective from November 7, 1996 the Veteran's schizoaffective 
disorder is rated under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9211 (1997-2009).  The General Rating Formula 
for Mental Disorders, effective from that date, applies.

Under the general rating formula, a maximum 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Under the general rating formula, a rating of 70 percent is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Under the general rating formula, a rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotypical speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Under the general rating formula, a rating of 30 percent is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).
 
Analysis

Service connection for schizoaffective disorder with 
depressive symptoms was granted in a September 2006 Board 
decision and implemented in the October 2006 rating decision 
on appeal with an initial 30 percent evaluation assigned, 
effective October 23, 1996.  An increased evaluation of 100 
percent was assigned in a December 2008 rating decision, 
effective November 28, 2006.  The Veteran maintains that an 
initial total evaluation should be assigned as his mental 
disorder rendered him unemployable for the entire period.  

A letter from VA physician Dr. Lewis D'Assara, dated in 
October 1996, asserts the Veteran was currently paranoid and 
that his current condition was clearly similar to his 
condition in service.

VA outpatient treatment notes in 1996 show the Veteran was 
clearly delusional but was not homicidal or suicidal and was 
generally calm during interview. 

VA outpatient treatment notes in 1997 state the Veteran 
reported his psychosis had intensified.  However, he was not 
agitated or hostile during interview, and again there was no 
homicidal or suicidal ideation.

VA outpatient treatment notes in 1998 show the Veteran 
reported continued auditory hallucination.  His mood was 
anxious during interview.  However, there were no homicidal 
or suicidal ideations, and the Veteran was oriented times 
three.  His speech was within normal limits, and his recent 
and remote memory was within normal limits for biographical 
information and historical facts.  

VA outpatient treatment notes in 1999 show the Veteran 
initially reported depression (February) but subsequently 
reported improvement in symptoms with changed medication; he 
had become more active and less withdrawn (March).  However, 
he continued to complain of depression for the remainder of 
treatments during the year.

VA outpatient treatment notes in 2000 show complaint of 
auditory hallucinations (February); at the time the Veteran 
was unkempt and his speech was very sparse and not 
spontaneous, and his affect was vague and guarded although no 
delusions were elicited and the Veteran was not considered a 
danger to himself or others.  Thereafter (March) he reported 
improvement in anxiety and that the voices were gone, but he 
endorsed continued persecutory delusions.  In May he reported 
the hallucinations were gone but complained of continued 
depression and insomnia; his mood was sad and withdrawn and 
his speech was sparse but he was not suicidal or homicidal.  
In August he reported he was feeling better, that the 
delusions and depression were gone and he was sleeping 
better.  In September he stated he was not depressed or 
anxious and not hearing voices; during interview his speech 
was sparse and his affect was constricted but there were no 
delusions or hallucinations and no formal thought disorder.  
In November he stated he had been doing much better with new 
medications; the depression was in remission as were the 
psychotic symptoms of hallucinations and delusions.

VA outpatient treatment notes in 2001 show the Veteran 
complained in January of worsened depression with sad mood; 
during interview the Veteran's presentation was unchanged and 
there was no sign of hallucinations, delusions or suicidal 
tendency.  In October he reported he had been off his 
medication for the past three months and was currently 
depressed and anxious with increased auditory hallucinations; 
again during interview the Veteran's presentation was 
unchanged and there was no sign of hallucinations, delusions 
or suicidal tendency. 
   
The Veteran presented to the VA outpatient clinic in June 
2002 stating he had no auditory hallucinations when he took 
his medication.  On examination the Veteran was alert and 
oriented, with no audiovisual hallucinations or delusions.  
His speech was normal, and his mood mildly dysphoric with 
congruent affect.  Thought was goal-oriented and there were 
no gross cognitive defects.  Behavioral controls were intact.  
The Veteran's only current complaint was difficulty sleeping.  
The psychiatrist assigned a current Global Assessment of 
Functioning (GAF) of 50.

A  VA clinical note in November 2002 shows the Veteran 
reported that with medication his sleep was better and his 
hallucinations were under control.  He denied hallucinations 
or delusions and denied homicidal or suicidal ideation.  He 
was oriented times three, and his memory was intact.  His 
insight was fair and his judgment was good.  The 
psychiatrist's impression was that the Veteran was currently 
stable and no danger to himself of others.  The psychiatrist 
assigned a current GAF of 60.

VA outpatient treatment notes in 2003 show the Veteran 
presented in February complaining his medication did not seem 
to work in reducing his worry over his son, who was away at 
school, but the examiner continued the assessment of clinical 
stability.  In April and October the Veteran stated that with 
medication his sleep had improved and hallucinations were 
under control; the Veteran was alert and oriented times two, 
with intact memory, fair insight and good judgment.  The GAF 
assigned throughout 2003 was 60.

VA outpatient treatment notes in 2004 show continued stable 
symptoms in March.  His GAF continued at 60.

VA outpatient treatment notes in 2005 show stable symptoms in 
July; there were no audiovisual or auditory hallucinations or 
delusions, speech was normal, mood was approaching euthymic 
with congruent affect, thought as goal-oriented, there were 
no cognitive defects and behavioral controls were intact.  

In December 2005 the Veteran reported poor sleep but 
hallucinations under control.  He was alert and oriented 
times two.  Memory was intact, insight was fair and judgment 
was good.  He denied hallucinations or delusional thoughts 
and denied homicidal or suicidal ideation.  The psychiatrist 
assigned a current GAF of 60. 

The Veteran had a VA psychiatric examination in March 2006 
during which he stated his medications helped him to feel 
more relaxed and less angry and depressed.  The Veteran 
presented in a cooperative and responsive manner and 
interacted appropriately with the examiner; the Veteran's 
ability to give a structured time line of events was limited 
by both his poor command of English and the presence of a 
formal thought disorder.  The Veteran endorsed continued 
auditory hallucinations, but stated they were less intrusive 
and he was able to ignore them.  His mood was presently 
level, but he remained suspicious of others and experience 
persistent delusions of reference, delusions of thought 
exertion and delusions of control.  He stated he was less 
angry than in the past but continued to experience occasional 
periods of depression lasting two to three weeks.  Objective 
signs of his illness included odd and inappropriate affective 
responses and a degree of tangential thinking.  The examiner 
stated the Veteran's symptoms had been continuously fairly 
consistent across several decades.

The Veteran presented to the VA outpatient clinic in March 
2006 stating he chronically heard voices saying bad things to 
him, but less often.  During examination the Veteran was 
alert and fully oriented, with no loosening of associations, 
flight of ideas, or tangential or circumstantial thinking.  
He denied visual hallucinations and denied homicidal or 
suicidal ideations.  No delusions or paranoid ideations were 
noted.  The Veteran's mood was anxious; his affect was full-
range and appropriate to thought content.  Remote and recent 
memory was intact.  The psychiatrist assigned a current GAF 
of 55 and increased the Veteran's medication.
 
The Veteran presented to the VA outpatient clinic in August 
2006 reporting that increased medication had completely 
resolved his problem with residual auditory hallucinations.  
He stated he was feeling well and denied depressive or 
psychotic symptoms.  The Veteran was not homicidal or 
suicidal.  The psychiatrist continued the current medication 
regimen and did not assign a new GAF.

On review of the evidence above, the Board finds the 
Veteran's symptoms prior to November 2006 have more closely 
approximated the criteria for the currently-assigned 30 
percent rating.

Addressing first the period prior to November 7, 1996, the 
Veteran is shown to have had "definite impairment of social 
and industrial capability" as required for the current 30 
percent rating under the rating criteria then in effect.  The 
limited evidence relating to the period, which is just one 
month, does not show "considerable" impairment under the 
then-current rating criteria.

Addressing the period after November 7, 1996, the Veteran's 
primary complaints in regard to his symptomology have 
consistently been sleep impairment and depressed mood and 
anxiety.  These symptoms are squarely within the criteria for 
the 30 percent rating under the General Rating Formula for 
Mental Disorders.

The Veteran is not shown to have had any of the symptoms 
associated with the 50 percent rating during the period under 
review, and in fact the clinical notes during the period 
specifically disprove such symptoms (flattened affect, 
impairment of short-term memory, or impaired judgment or 
abstract thinking).  The clinical record is silent in regard 
to ability to understand complex commands, although the 
examiner did not the presence of a formal thought disorder.  
The record is silent in regard to the Veteran's social 
relationships during the period, other than to show the 
Veteran apparently had a good relationship with his son; 
there is no indication of social impairment to any degree.  
The record is silent in regard to occupational impairment, 
although the Veteran is shown to have been unemployed 
throughout the period and drawing disability benefits from 
the Social Security Administration (SSA).

A 100 percent rating is appropriate if a disorder causes 
total occupational and social impairment, regardless of 
whether he has some, all, or none of the symptoms listed in 
the rating formula, and regardless of whether his symptoms 
are listed in the Rating Schedule.  See Mauerhan v. Principi, 
16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the 
Board notes that one of the symptoms associated with the 100 
percent rating is "persistent delusions or hallucinations."  
The Board acknowledges that the Veteran has consistently 
reported auditory hallucinations, and the March 2006 VA 
examiner noted the presence of delusions of reference, 
thought, and control.  However, those hallucinations and 
delusions are shown by medical evidence to have been 
controlled by medication; there is no indication that such 
symptoms have resulted in "total occupational and social 
impairment" as required for the 100 percent rating.  
Further, none of the other symptoms associated with the 100 
percent rating are shown.

In regard to SSA records, a decision by SSA in November 1986 
found the Veteran to be disabled due to chronic paranoid 
schizophrenia, effective from December 1980.  As the issue 
before the Board is evaluation from 1996 to 2006, the medical 
records associated with the SSA, which all date to 1986 and 
before, are not relevant.  As to the fact that the SSA 
considers the Veteran to be totally disabled due to his 
schizophrenia, the findings of the Social Security 
Administration are not controlling in the adjudication of VA 
benefits.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 
(1992).

The Board has considered the Veteran's GAF scores during the 
period, which ranged between 50 and 60.  The GAF score 
records the clinician's judgment of the individual's overall 
level of functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  While the GAF is not 
the sole basis for assigning a disability rating, it provides 
a clinical indicator of the patient's functional ability.

GAF scores between 50 and 60 indicate moderate symptoms or 
moderate difficulty functioning.  Quick Reference, supra, pg. 
46-47.  Accordingly, the Veteran's GAF scores are consistent 
with the 30 percent rating. 
 
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  In determining whether a case should be referred 
for extra-schedular consideration, the Board must compare the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extra-schedular consideration is required.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the Veteran has not required frequent 
hospitalizations for the disability.  Further, the degrees of 
schedular disability specified are generally considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In this case it is clear from the 
medical evidence that the functional impairment from the 
service-connected disability is not in excess of that 
contemplated by the schedular criteria.  The Board has 
therefore determined that referral of this case for extra-
schedular consideration is not in order.
 
Accordingly, based on the medical and lay evidence of record 
the Board finds the criteria for an initial rating in excess 
of 30 percent are not met.  The claim must accordingly be 
denied.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  As the evidence 
preponderates against this claim the benefit-of-the-doubt 
rule is not for application.  

ORDER

Entitlement to an effective date earlier than October 23, 
1996, for the grant of service connection for schizoaffective 
disorder with depressive symptoms is denied.  

Entitlement to an initial evaluation in excess of 30 percent 
rating for schizoaffective affective disorder with depressive 
symptoms is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


